Citation Nr: 0913444	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-16 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE


Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1965 to June 
1967.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision in 
which the RO granted service connection for bilateral hearing 
loss and assigned noncompensable (zero percent) rating, 
effective May 5, 2005.  The Veteran has perfected an appeal 
of the initial disability rating assigned.

For the reasons explained below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

The most recent VA audiological examination report associated 
with the claims file is dated in June 2005, nearly four years 
ago.

In view of the fact that almost four years have passed since 
the Veteran's June 2005 VA audiological examination, and the 
fact that, in a June 2006 statement from the Veteran's 
representative, it is alleged that the symptomatology 
associated with the service-connected hearing loss presents a 
greater degree of impairment than the currently assigned 
evaluation reflects, the Board has determined that a new VA 
audiological examination is warranted in order to fully and 
fairly evaluate the Veteran's claim for entitlement to an 
initial compensable disability rating for bilateral hearing 
loss.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) 
(noting that remand may be required if record before the 
Board contains insufficient medical information for 
evaluation purposes).

The Veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of his claims.  38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notices of the date and time of 
the examination sent to the Veteran by the pertinent VA 
medical facility.

The claims file contains records from the West-Haven VA 
Medical Center (VAMC) dated up to April 21, 2006.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, on remand, the RO must obtain all 
outstanding pertinent medical records from the above VAMC, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008) as regards requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the West-Haven VAMC since 
April 21, 2006.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The Veteran should be scheduled for a 
VA audiological examination in order to 
determine the current severity of his 
bilateral hearing loss.  The VA examiner 
is asked to provide results in a numeric 
format for each of the following 
frequencies: 1000, 2000, 3000, and 4000 
Hertz.  The examiner is also asked to 
provide an average of the above 
frequencies for each ear and indicate 
speech recognition scores for each ear 
using the Maryland CNC Test.

3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must readjudicate the Veteran's claim on 
the merits.  Consideration should be 
given to the case of Fenderson v. West, 
12 Vet. App. 119 (1999).  Therein, the 
Court held that, with regard to initial 
ratings following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.

If any determination remains adverse to 
the Veteran, then he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




